Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/13/2022 has been entered. 
In the Instant Amendment, Claim(s) 1, 4-6, 10-12 and 15 has/have been amended; Claim(s) 3 and 17 was/were cancelled; Claim(s) 1, 10 and 15 is/are independent claims. Claims 1, 2, 4-16 and 18-20 have been examined and are pending in this application.

Response to Arguments
Applicant’s arguments, see remarks (pages 8 and 9), filed 4/13/2022, with respect to claims 1, 10 and 15 have been fully considered, but are moot in view the examiner’s amendment to further define the claims over the prior arts.  The rejections of 2/14/2022 have been withdrawn. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Attorney Jeff Lloyd on 6/18/2022.
The application has been amended as follows:
 1. (Currently Amended) A camera module, comprising:
a liquid lens including a common electrode and a plurality of individual electrodes; and
a lens housing comprising the liquid lens disposed therein;
a control circuit connected electrically to the common electrode and the plurality of individual electrodes and configured to control the liquid lens,
wherein the lens housing comprises an insertion hole in a side surface thereof and configured to have the liquid lens inserted therethrough in a lateral direction perpendicular to an optical axis,
wherein, when a driving voltage for driving the liquid lens is changed, the control circuit floats at least one of the individual electrodes of the plurality of individual electrodes in a state in which a first voltage is applied to the common electrode, 
wherein the control circuit comprises:
a first voltage generator configured to generate a first voltage;
a first switching unit configured to selectively switch the first voltage generated from the first voltage generator or a first ground voltage; and
a second switching unit configured to switch a voltage output from the first switching unit ON or OFF, and
wherein the first switching unit comprises a first switch configured to selectively transmit the first voltage generated from the first voltage generator, a second switch configured to selectively transmit the first ground voltage, a third switch configured to selectively transmit a second negative voltage generated by a charge pump, and a fourth switch configured to selectively transmit a second ground voltage.

10. (Currently Amended) A camera module, comprising:
a liquid lens including a common electrode and a plurality of individual electrodes; and
a lens housing comprising the liquid lens disposed therein;
a control circuit connected electrically to the common electrode and the plurality of individual electrodes and configured to control the liquid lens,
wherein the lens housing comprises an insertion hole in a side surface thereof and configured to have the liquid lens inserted therethrough in a lateral direction perpendicular to an optical axis,
wherein the control circuit comprises:
a first voltage generator configured to generate a first voltage;
a first switching unit disposed between the first voltage generator and the plurality of individual electrodes; and
a second switching unit disposed between the first switching unit and the plurality of individual electrodes,
wherein the control circuit is configured to switch the second switching unit OFF during a preset time when a driving voltage applied to the liquid lens is changed to float at least one of the individual electrodes of the plurality of individual electrodes, and
wherein the first switching unit comprises a first switch configured to selectively transmit the first voltage generated from the first voltage generator, a second switch configured to selectively transmit a first ground voltage, a third switch configured to selectively transmit a second negative voltage generated by a charge pump, and a fourth switch configured to selectively transmit a second ground voltage.

15. (Currently Amended) A method of controlling a liquid lens including a common electrode and a plurality of individual electrodes, the method comprising:
when a driving voltage applied to the liquid lens is changed, floating at least one individual electrode of the plurality of individual electrodes during a preset time in a state in which a voltage is applied to the common electrode; and
reapplying a voltage to the at least one individual electrode after floating the at least one individual electrodes,
wherein the floating of the at least one individual electrode is performed by a control circuit in operable communication with the liquid lens, the control circuit comprising:
a voltage generator configured to generate a voltage;
a first switching unit configured to selectively switch the voltage generated from the voltage generator or a first ground voltage; and
a second switching unit configured to switch a voltage output from the first switching unit ON or OFF, and 
wherein the first switching unit comprises a first switch configured to selectively transmit the voltage generated from the voltage generator, a second switch configured to selectively transmit the first ground voltage, a third switch configured to selectively transmit a negative voltage generated by a charge pump, and a fourth switch configured to selectively transmit a second ground voltage.

Allowable Subject Matter
Claims 1, 2, 4-16 and 18-20 are allowed.
Feng et al (US 20140197304 A1) teaches four switches to transmit negative and positive voltages to a liquid lens.
Matsumoto (JP2006309011A) teaches a liquid lens inserted through a side hole of a lens housing.
Yamamiya (JP2009216946A) teaches a liquid lens inserted through a side hole of a lens housing.

The following is an examiner’s statement of reasons for allowance: the prior art of record taken alone or in combination, fails to disclose or render obvious
A camera module, comprising: wherein the first switching unit comprises a first switch configured to selectively transmit the first voltage generated from the first voltage generator, a second switch configured to selectively transmit the first ground voltage, a third switch configured to selectively transmit a second negative voltage generated by a charge pump, and a fourth switch configured to selectively transmit a second ground voltage, in combination with all the limitations recited in claim 1.
Claims 10 and 15 are allowed for the same reason as in claim 1.
Claims 2, 4-9, 19 and 20 depending from claim 1 are allowed for the same reasons as presented above.
Claims 11-14 and 18 depending from claim 10 are allowed for the same reasons as presented above.
Claim 16 depending from claim 15 is allowed for the same reasons as presented above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Quan Pham whose telephone number is (571)272-4438. The examiner can normally be reached Mon-Fri 9am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sinh Tran can be reached on (571) 272-7564. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Quan Pham/Primary Examiner, Art Unit 2696